DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
	Applicant argues that Varshney (US-2020/0118342) does not disclose “calculating depth information at the first shader using the captured video data and a distance between two cameras of the plurality of cameras” as recited in claim 1, and incorporating limitations previously recited in claim 3 (now canceled).  Applicant compares the cited portions of Varshney with the disputed claim language to conclude the disputed limitations are not taught by Varshney.
	Examiner replies firstly that, as set forth on page 3 of the previous Office Action (mailed 17 August 2021), figure 15(elements 315-335), and paragraphs [0048], [0089]-[0090], and [0099]-[0100] of Varshney are cited to teach “calculating depth information at the first shader using the captured video data” and paragraphs [0102], [0106]-[0107], and [0123]-[0124] of 
	Figure 15, elements 315-335, of Varshney includes, among other things, rendering a depth map of the subject from the camera perspective (320) and decoding color and depth frame of the selected view from the multi-view video (335).  Thus, depth information is calculated using the captured video data.  The calculation is performed at the first shader, as evidenced from the depth information calculations being performed along with encoding foreground frames and decoding color from the video.  The first shader is demonstrated in figures 12-14 and paragraphs [0100]-[0104] of Varshney, as set forth in the corresponding portion of the rejection of claim 1, both in said previous Office Action and below.
	Calculating the depth information using “a distance between two cameras of the plurality of cameras” is taught in paragraphs [0102], [0106]-[0107], and [0123]-[0124] of Varshney.  Therein, depth mapping is based on determining and maintaining distances for smooth, consistent navigation in the 3D image space.  Thus, the disputed claim language as expressly recited is fully taught by Varshney.

	Applicant argues that claims 2, 4-18 and 20 are allowed since claim 1 is allowable, either for the same reasoning or due to their respective dependencies.
	Examiner replies that claim 1 is demonstrated above to be properly rejected.  Therefore, claims 2, 4-18 and 20 cannot be allowable merely due to the same reasoning or due to their respective dependencies.

Conclusion:  The rejections set forth in said previous Office Action are demonstrated above to have been proper.  The rejections, including the amendments, are set forth below and require no new grounds of rejection.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1, 2, 5, 6, 11-13, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varshney (US-2020/0118342).
	Regarding claim 1:  Varshney discloses a method for capturing and visualizing video (figs 1-3 and [0049] of Varshney), comprising: capturing video data using a plurality of cameras (fig 1 and [0049]-[0050] of Varshney); sending the captured video data to a first shader (figs 12-14 and [0100]-[0104] of Varshney); calculating depth information at the first shader using the captured video data (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney) and a distance between two cameras of the plurality of cameras ([0102], [0106]-[0107], and [0123]-[0124] of Varshney – depth mapping based on determining and maintaining distances for smooth, consistent navigation in the 3D image space); generating a three-dimensional (3-D) point cloud using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney); and rendering a visualization image using the 3-D point cloud (fig 15(340-350) and [0108] of Varshney).
Regarding claim 2:  Varshney discloses the method of claim 1 (as rejected above), wherein rendering the visualization image includes presenting the visualization image in a 3-D environment (fig 15(350), fig 19(C), [0108], and [0117] of Varshney).
	Regarding claim 5:  Varshney discloses the method of claim 1 (as rejected above), wherein the first shader is a compute shader ([0100]-[0102] of Varshney).
	Regarding claim 6:  Varshney discloses the method of claim 1 (as rejected above), further comprising applying color information to the 3-D point cloud ([0099]-[0100] of Varshney).
	Regarding claim 11:  Varshney discloses a system to capture and visualize video (figs 1-3 and [0049] of Varshney), the system comprising: a plurality of 2-D cameras to capture video data (fig 1 and [0049]-[0050] of Varshney); a first compute shader to receive the video data (figs 12-14 and [0100]-[0104] of Varshney) and calculate depth information using the received video data (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney) and a distance between two cameras of the plurality of 2-D cameras ([0102], [0106]-[0107], and [0123]-[0124] of Varshney – depth mapping based on determining and maintaining distances for smooth, consistent navigation in the 3D image space), the first compute shader to generate a 2-D depth buffer using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney); and a renderer to render a visualization image of a 3-D point cloud using the 2-D depth buffer (fig 15(340-350) and [0108] of Varshney).
	Regarding claim 12:  Varshney discloses the system of claim 11 (as rejected above), further comprising a display to present the visualization image in a 3-D environment (fig 15 (350), fig 19(C), [0108], and [0117] of Varshney).
Regarding claim 13:  Varshney discloses the system of claim 11 (as rejected above), further comprising a color shader to apply color to the 3-D point cloud ([0099]-[0100] of Varshney).
	Regarding claim 17:  Varshney discloses a non-transitory computer-readable storage medium storing a computer program ([0041] of Varshney) to capture and visualize video (figs 1-3 and [0049] of Varshney), the computer program comprising executable instructions that cause a computer to: capture video data using a plurality of cameras (fig 1 and [0049]-[0050] of Varshney); send the captured video data to a first shader (figs 12-14 and [0100]-[0104] of Varshney); calculate depth information at the first shader using the captured video data (fig 15(315-335), [0048], [0089]-[0090], and [0099]-[0100] of Varshney) and a distance between two cameras of the plurality of cameras ([0102], [0106]-[0107], and [0123]-[0124] of Varshney – depth mapping based on determining and maintaining distances for smooth, consistent navigation in the 3D image space); generate a 3-D point cloud using the depth information (fig 18, [0089], [0091], and [0115]-[0117] of Varshney); and render a visualization image using the 3-D point cloud (fig 15(340-350) and [0108] of Varshney).
	Regarding claim 18:  Varshney discloses the non-transitory computer-readable storage medium of claim 17 (as rejected above), wherein the executable instructions that cause the computer to render the visualization image include executable instructions that cause the computer to present the visualization image in a 3-D environment (fig 15 (350), fig 19(C), [0108], and [0117] of Varshney).
	Regarding claim 20:  Varshney discloses the non-transitory computer-readable storage medium of claim 17 (as rejected above), further comprising executable instructions that cause the computer to apply color information to the 3-D point cloud ([0099]-[0100] of Varshney).
Claim Rejections - 35 USC § 103
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Pang (US-2017/0244948).
	Regarding claim 4:  Varshney discloses the method of claim 1 (as rejected above).  Varshney does not disclose calculating camera lenses to account for lens distortions.
	Pang discloses calculating camera lenses to account for lens distortions ([0137], and [0151]-[0152] of Pang – lens distortions corrected to minimize distortion artifacts in image).
	Varshney and Pang are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to calculate camera lenses to account for lens distortions, as taught by Pang.  The motivation for doing so would have been to provide more accurate 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Pang to obtain the invention as specified in claim 4.

7.	Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Varshney (US-2020/0118342) in view of Ji (US-2021/0118213).
	Regarding claim 7:  Varshney discloses the method of claim 1 (as rejected above).  Varshney does not disclose wherein the plurality of cameras comprises at least one IR camera and at least one color camera.
	Ji discloses wherein the plurality of cameras comprises at least one IR camera and at least one color camera ([0015] of Ji).

	Regarding claim 8:  Varshney discloses the method of claim 1 (as rejected above).  Varshney does not disclose wherein the captured video data includes a plurality of IR images.
	Ji discloses wherein the captured video data includes a plurality of IR images ([0013]-[0016] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the captured video data include a plurality of IR images, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Ji to obtain the invention as specified in claim 8.
	Regarding claim 9:  Varshney in view of Ji discloses the method of claim 8 (as rejected above), further comprising inputting the depth information and the at least one color image to a second shader ([0099]-[0101] of Varshney – fragment shader and geometry shader).
Regarding claim 10:  Varshney in view of Ji discloses the method of claim 9 (as rejected above), further comprising asynchronously applying, by the second shader, color information from the at least one color image to associated points in the 3-D point cloud ([0100]-[0101], and [0116]-[0118] of Varshney – geometry shader applied to color information according to corresponding 3-D point cloud coordinates as received and not synchronously with other operations).
	Regarding claim 14:  Varshney discloses the system of claim 11 (as rejected above).  Varshney does not disclose wherein the plurality of 2-D cameras comprise at least one IR camera and at least one color camera.
	Ji discloses wherein the plurality of 2-D cameras comprise at least one IR camera and at least one color camera ([0015] of Ji).
	Varshney and Ji are analogous art because they are from the same field of endeavor, namely 3D image reconstruction.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the plurality of 2-D cameras comprise at least one IR camera and at least one color camera, as taught by Ji.  The motivation for doing so would have been to provide more comprehensive image scanning, and thus more accurate and complete 3D rendering.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Varshney according to the relied-upon teachings of Ji to obtain the invention as specified in claim 14.
	Regarding claim 15:  Varshney discloses the system of claim 11 (as rejected above).  Varshney does not disclose wherein the captured video data includes a plurality of IR images.
	Ji discloses wherein the captured video data includes a plurality of IR images ([0013]-[0016] of Ji).

	Regarding claim 16:  Varshney in view of Ji discloses the system of claim 15 (as rejected above), further comprising a second compute shader to receive the generated 2-D depth buffer and the at least one color image ([0099]-[0101] of Varshney – fragment shader and geometry shader), generate the 3-D point cloud from the 2-D depth buffer ([0098], and [0106]-[0107] of Varshney), and asynchronously apply color from the at least one color image to associated points in the 3-D point cloud ([0100]-[0101], and [0116]-[0118] of Varshney – geometry shader applied to color information according to corresponding 3-D point cloud coordinates as received and not synchronously with other operations).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.